Citation Nr: 0609545	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to a higher rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 

4.  Entitlement to a higher (compensable) rating for service-
connected phobic reaction to flying.

5.  Entitlement to a higher (compensable) rating for service-
connected hearing loss of the left ear.

6.  Entitlement to a higher rating for service-connected 
residuals of a compression fracture at T-12, currently 
evaluated as 10 percent disabling. 

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to a rating in excess of 20 percent for 
cervical disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Washington, 
DC that, in pertinent part, granted  higher ratings for 
degenerative disc disease of the lumbar spine and compression 
fracture of T12; granted service connection and a 
noncompensable rating for hearing loss of the left ear; 
denied a compensable rating for phobic reaction to flying; 
and denied service connection for hearing loss of the right 
ear and for a left leg disability.  A May 2002 rating 
decision denied service connection for migraine headaches.  A 
personal hearing was requested and scheduled, but the veteran 
failed to report for such hearing.  

There are other issues which are not currently in appellate 
status.  Although the veteran initially appealed for a higher 
rating for service-connected residuals of a fracture of the 
left ring finger, he withdrew his appeal as to this issue by 
a statement dated in September 2002.  Hence that issue is no 
longer on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2005).

The Board also notes that in a statement received in April 
2003, the veteran appears to be filing an application to 
reopen a previously denied claim for service connection for a 
stomach disorder.  That issue is not currently on appeal and 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

Governing law and regulations provide that the veteran must 
be notified of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate his claims.  As part of that 
notice, the RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Dingess, supra, with respect to any of 
the issues on appeal.  Hence this case must be remanded in 
order for the RO to provide the veteran and his 
representative with such notice.  This notice should also 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded for right ear hearing loss and a left 
leg disability, and should also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Dingess, supra.

In this regard, the veteran is advised that he may submit 
pertinent lay or medical evidence which tends to show that 
his service-connected low back disability, psychiatric 
disorder, and left ear hearing loss are more disabling than 
currently evaluated, and evidence tending to show that he 
currently has right ear hearing loss and a disability of the 
left leg which are related to service.  38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159 (2005).

With respect to the claims for higher ratings for service-
connected degenerative disc disease of the lumbar spine, 
phobic reaction to flying, and hearing loss of the left ear, 
the Board finds that medical examinations are necessary to 
determine the current level of severity of each of these 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should schedule the veteran for examinations to evaluate 
these disabilities.  The examiner who evaluates the veteran's 
left ear hearing loss should also be asked to evaluate his 
claimed right ear hearing loss, in order that the RO may 
determine if the veteran currently has a hearing loss 
disability in the right ear, as defined by VA regulation.  
See 38 C.F.R. § 3.385 (2005).

An orthopedic examination should also be performed to 
determine whether the veteran currently has a disability of 
the left upper leg which is related to service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

With respect to the claim for a higher rating for a lumbar 
spine disability, the Board notes that the rating criteria 
for the spine have twice been amended during the pendency of 
this appeal, on September 23, 2002 and on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  The RO should readjudicate this claim 
with consideration of the amended criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003), and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Moreover, the Board notes that additional evidence was 
received by the RO in April 2003, after the issuance of the 
January 2003 supplemental statement of the case, and before 
the case was certified to the Board.  This evidence has not 
been considered by the RO, and the RO must review it and 
issue a supplemental statement of the case before the case is 
returned to the Board.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2005).

With respect to the claim for a higher rating for the 
service-connected thoracic spine disability (residuals of a 
compression fracture at T-12), the Board finds that a 
September 2000 statement from the veteran is a timely notice 
of disagreement with respect to the rating assigned for this 
disability in an August 1999 rating decision, as the veteran 
was notified of that decision in late September 1999.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201 (2005).  
Thus this issue must be remanded to the RO for issuance of a 
statement of the case, and to give the veteran an opportunity 
to thereafter perfect an appeal of this issue by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. West, 
12 Vet. App. 238 (1999).

Further, in a May 2002 rating decision, the RO granted 
service connection and a 20 percent rating for cervical disc 
disease with headaches.  In July 2002, the veteran submitted 
a substantive appeal with reference to the May 2002 SOC.  In 
that substantive appeal, he discussed the severity of his 
cervical disc disease.  He subsequently submitted medical 
evidence relating to his cervical spine.  The Board finds 
that the substantive appeal is sufficient to constitute a 
notice of disagreement with the evaluation assigned for the 
veteran's cervical disc disease.  Similarly, the May 2002 
decision denied service connection for migraine headaches.  
Although the RO included this issue in the May 2002 statement 
of the case, this was improper, as this issue had not 
previously been adjudicated by the RO, and as the veteran had 
not then filed a notice of disagreement as to this issue.  
See 38 C.F.R. § 19.26 (2005).  However, the Board finds that 
an April 2003 statement from the veteran is a sufficient and 
timely notice of disagreement with the RO's denial of service 
connection for migraine headaches.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201 (2005).  The RO should promulgate 
a statement of the case on these issues, and provide the 
veteran and his representative with an opportunity to 
thereafter perfect an appeal of the issues by submission of a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon, supra.

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should provide the veteran 
with a VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to all of the claims 
on appeal.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal, and an 
effective date for the increased rating 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for an orthopedic examination to evaluate 
the current level of severity of service-
connected degenerative disc disease of 
the lumbar spine, and service-connected 
residuals of compression fracture at T-
12.  The examiner should also be asked to 
identify any current disability of the 
left leg, and should opine as to whether 
it is at least as likely as not that any 
such disability is related to service.

The claims file should be provided to and 
reviewed by the examiner, if possible.  
The examination report should include the 
following regarding the service-connected 
back disabilities:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine and 
thoracic spine.  The examiner should 
identify and assess any objective 
evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

3.  The RO should schedule the veteran 
for a psychiatric examination to evaluate 
the current level of severity of service-
connected phobic reaction to flying.  The 
claims file should be provided to and 
reviewed by the examiner, if possible.  
The examiner should comment on the degree 
of occupational and social impairment 
resulting from the service-connected 
disorder.

4.  The RO should schedule the veteran 
for an ear, nose, and throat (ENT) 
examination and audiology examination, to 
determine the severity of any current 
hearing loss of the left and right ears.  
All necessary testing, including 
audiometric tests, should be performed.  
The claims folder should be reviewed by 
the examiner, if possible.  If hearing 
loss is found in the right ear, the 
examiner should provide an opinion as to 
whether such loss is related to service 
or service-connected left ear hearing 
loss.

5.  The RO should provide the veteran 
with a statement of the case on the 
issues of entitlement to a higher rating 
for residuals of a compression fracture 
at T-12, entitlement to a higher rating 
for cervical disc disease with headaches, 
and entitlement to service connection for 
migraine headaches.  He should be 
informed of the necessary steps to 
perfect his appeal on these issues.  The 
RO and the veteran are informed that 
these issues are not before the Board for 
appellate consideration until timely 
perfected.

6.  The RO should re-adjudicate the 
veteran's claims in light of the evidence 
received since the January 2003 
supplemental statement of the case.  With 
respect to the claim for a higher rating 
for a lumbar spine disability, the RO 
should consider the old and new rating 
criteria.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

